               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION
 

UNITED STATES OF AMERICA                       )
                                               )
                                               )      Case No. 1:04CR00009-002
                                               )
v.                                             )      OPINION AND ORDER
                                               )
DANIEL LEE LINEBERRY,                          )      By: James P. Jones
                                               )      United States District Judge
                                               )
                  Defendant.                   )

      Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for United States; Brian J. Beck, Assistant Federal Public Defender, Abingdon,
Virginia, for Defendant.

      The defendant has filed a motion to reduce sentence pursuant to the First

Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5220 (2018) (“2018

FSA” or “Act”), which made retroactive certain provisions of the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010) (“2010 FSA”).

The government has moved for an extension of time to respond to the defendant’s

motion, which the defendant opposes. I find the defendant ineligible for relief, and

I will deny his motion. Therefore, I also find the government’s motion for an

extension moot.

      Section 2 of the 2010 FSA reduced the penalties for offenses involving

cocaine base by increasing the threshold drug quantities required to trigger


                                          
 
mandatory minimum sentences under 21 U.S.C. § 841(b)(1). After the enactment

of the 2010 FSA, a violation of 21 U.S.C. § 841(a)(1) must involve at least 280

grams of cocaine base, rather than 50 grams, to trigger the 10-years-to-life penalty

range of 21 U.S.C. § 841(b)(1)(A) and 28 grams of cocaine base, rather than five

grams, to trigger the 5-to-40 years penalty range of 21 U.S.C. § 841(b)(1)(B). The

2018 FSA provides that the court may, on motion of the defendant, the Director of

the Bureau of Prisons (“BOP”), the attorney for the Government, or the court,

impose a reduced sentence as if the 2010 FSA were in effect at the time the

defendant’s crime was committed. 2018 FSA § 404(b).

      While a defendant whose crime was committed before August 3, 2010, may

be eligible for reduction in sentence, 2018 FSA § 404(a), the Act provides that the

court is not required to reduce any sentence, id. at § 404(c). Thus, the court must

first consider whether the defendant is eligible for a reduction in sentence. Second,

if the defendant is eligible for reduction, the court must determine whether, and to

what extent, a reduction is warranted.

      The defendant was indicted in this court on February 3, 2004, and charged

with conspiring to distribute five grams or more of cocaine base in violation of 21

U.S.C. §§ 841(a) and 846 (Count One), and distributing five grams or more of

cocaine base in violation of 18 U.S.C. § 841(a) (Count Five). The defendant

pleaded guilty to Count One pursuant to a written plea agreement, in which the


                                         -2- 
 
government agreed to dismiss the remaining count against him if he complied with

his obligations under the agreement. The defendant was sentenced on June 20,

2006, to a term of 48 months of imprisonment followed by a five-year period of

supervised release. The defendant’s sentence was below the applicable guideline

range and statutory mandatory minimum due to his substantial assistance to the

government. The defendant served this sentence and was released on June 16,

2009, at which point he began his supervised release. On May 4, 2015, the

defendant was found to have violated the conditions of his supervised release, and

he was sentenced to a term of 33 months of imprisonment, which he is currently

serving.

      The defendant requests that the court apply the 2018 FSA to reduce his

initial 2006 sentence. His theory is that pursuant to such a reduction and the

BOP’s interpretation of 18 U.S.C. § 3585(b), the BOP would likely credit any time

the defendant may have overserved on the 2006 sentence against his current

sentence for violating the conditions of his supervised release, thereby shortening

that sentence.

      Lineberry’s essential argument is that the 2018 FSA serves a vehicle to

credit for overserved time. This contention is contrary to United States v. Johnson,

529 U.S. 53 (2000). In that case, the defendant overserved his original sentence,

and sought to have the overserved time deducted from his later term imposed for


                                        -3- 
 
violation of the conditions of his supervised release. The Court stated that “[t]he

objectives of supervised release would be unfulfilled if excess prison time were to

offset and reduce terms of supervised release.” Johnson, 529 U.S. at 59. Whatever

might be BOP policy about overserved time, I do not find that Lineberry can

bootstrap the purpose of the 2018 FSA into his case. 


      Accordingly, it is hereby ORDERED as follows:

      1.    The Motion to Reduce Sentence, ECF No. 654, is DENIED; and

      2.    The Motion for Extension of Time to Respond, ECF No. 661, is moot.



                                               ENTER: February 27, 2019

                                               /s/ James P. Jones
                                               United States District Judge




                                        -4- 
 
